Title: [To Thomas Jefferson from Thomas Boylston, 11 November 1785]
From: Boylston, Thomas
To: Jefferson, Thomas


[Rouen, 11 Nov. 1785. Recorded in SJL as received 13 Nov. 1785. Not found. This letter possibly enclosed Boylston’s proposals to TJ, which TJ in turn transmitted to Lafayette (see under 13 Nov. 1785); it was on 9 Nov. that Boylston wrote John Adams: “I have stated some proposals and laid ’em before the Marquis De Fiat and Mr. Jefferson to be introduced to the minister” (MHi: AMT). See TJ to Adams, 19 Nov. 1785.]
